IN TI-[E SUPREM_`E COURT OF THE STATE OP DELAWARE

DELAWARE DEPARTMENT OF
LABOR, DIVISION OF

UNEl\/lPLOYl\/IENT INSURANCE, No. 148, 2015

Appellee Below,

AppeIlant, Court Below - Superior Court

of the State of De1aware
v.

CA. No. N13A-12-008
Appellant Below,
Appellee,

and
EZEKIEL TULENKO,

Appellee Below,

§
§
§
§
§
§
§
§
CAFFE GELATO, INC., §
§
§
§
§
§
§
§
§
§
Appellee. §

Submitted: March 9, 2016
Decided: March ll, 2016

Bef0re VALII~IURA, VAUGHN, and SEITZ Justices.
0 R D E R
This 11"‘ day of March 2016, the Court having considered this matter on the
briefs filed by the parties has determined that the final judgment of the Superior Court

should be affirmed on the basis of and for the reasons assigned by the Superior Court

in its order dated February 23, 2015.

NOW, THEREFORE, IT IS HER_EBY ORDER.ED that the judgment of the

Superi0r Court be, and the same hereby is, AFFIRMED.

BY THE COURT: